Citation Nr: 1646885	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-45 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.

2.  Entitlement to a compensable rating for atopic dermatitis.

3.  Entitlement to additional dependency benefits for the Veteran's deceased daughter, L. P.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from February 1974 to February 1996.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision and June 2016 administrative determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

In November 2014 and November 2015, the Board remanded these matters for additional development. 

In July 2016, the Veteran revoked her appointment of Veterans of Foreign Wars of the United States (VFW) as her representative.  That same month, the RO issued a rating decision granting entitlement to service connection for right carpal tunnel syndrome.  It was noted that the evaluation of right upper extremity radiculopathy, to include right carpal tunnel syndrome currently 20 percent disabling, would be continued.  In October 2016, the Veteran submitted a statement requesting an earlier effective date for those conditions back to 1996.  This statement cannot yet be recognized as a notice of disagreement (NOD) sufficient to bring it within the Board's jurisdictional authority to address pursuant to 38 C.F.R. § 19.9(c), because a standardized NOD form has not been filed.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, Notice of Disagreement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for atopic dermatitis and entitlement to additional dependency benefits for the Veteran's deceased daughter, L. P., are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, her currently diagnosed left knee degenerative joint disease had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder, currently diagnosed as left knee degenerative joint disease, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Further discussion of the duties to notify and assist is not necessary given the positive outcome of the decision below.

The Veteran has recently asserted in a July 2016 statement that her claimed left knee disorder began during active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Veteran is competent to report symptoms of chronic left knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is also no contrary evidence and no reason to question the Veteran's credibility on this matter.  Service treatment records showed that the Veteran's left knee was normal on clinical evaluation during her enlistment examination in January 1974.  However, additional service treatment records with illegible dates showed that at points when the Veteran was 38 and 39 years old (1992-1994 during active service), she complained of left knee pain and occasional crepitance.  Records also contained findings of chondromalacia patella and an X-ray was noted to reveal early degenerative joint disease (DJD).  Post-service evidence, including VA examination reports dated in August 2013 and March 2016, reflected a current diagnosis of left knee degenerative joint disease.  

In view of the totality of the evidence, including the Veteran's documented in-service left knee degenerative joint disease findings, the current diagnosis of the same disability, and no evidence of record attributing the current disability to intercurrent causes, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left knee degenerative joint disease commenced during her lengthy military service.  Accordingly, resolving all remaining doubt in the Veteran's favor, service connection for left knee degenerative joint disease is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left knee degenerative joint disease is granted, subject to the applicable regulations concerning the payment of monetary benefits.
 

REMAND

A review of the electronic claims file reveals that further development on the matters of entitlement to a compensable rating for atopic dermatitis and entitlement to additional dependency benefits for the Veteran's deceased daughter, L. P., is warranted.

As an initial matter, the Veteran continues to seek an increased rating for her service-connected atopic dermatitis, rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  Evidence of record contained statements as well as medication lists that showed the Veteran was receiving private medical treatment for her service-connected atopic dermatitis from C. A. Y., D. O., at Piedmont Physicians Fayette.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2016).

In addition, during the appeal period, the United States Court of Appeals for Veterans Claims (Court) recently found that the language of 38 C.F.R. § 4.118, Diagnostic Code 7806 was unambiguous, indicating that the diagnostic code explicitly mentioned corticosteroids as an example of systemic therapy and did not further distinguish between different types of corticosteroid application.  It was noted that the language in the criteria for a 60 percent rating provides that corticosteroids constitute systemic therapy without any limitation as to application, and the Board improperly added criteria not included in the rating schedule when it required systemic therapy to be more than topical.  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.   Johnson v. McDonald, 27 Vet. App. 497 (2016).

Based on the incomplete nature of the record, recent case law, the Veteran's assertions that her last VA skin examination in March 2016 contained an inaccurate depiction of her symptomatology, and evidence that her skin disability is being treated with new oral tablet medication, the Board will obtain an additional examination to clarify the current severity of her service-connected atopic dermatitis, to include clarification as to whether her skin disability required medications that constitute systemic therapy and if so, for what duration.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Any updated VA treatment records should also obtained.  The record contains VA treatment records from the Atlanta VA Medical Center (VAMC) most recently dated in April 2016.  Therefore, on remand, updated VA treatment records from the Orlando VAMC, to include all associated outpatient clinics, dated since April 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, in October 2016, the Veteran filed a timely VA Form 21-0958, Notice of Disagreement, with the June 2016 administrative determination that denied dependency benefits for her deceased daughter, L. P.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016).  To date, the AOJ has not issued a SOC addressing the Veteran's dependency claim discussed above.  Under these circumstances, the Board must remand this claim to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that this claim will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her increased rating claim, to include any private treatment records from C. A. Y., D. O., at Piedmont Physicians Fayette dated from October 2011 to the present.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for her service-connected atopic dermatitis.

2.  The AOJ must obtain also updated treatment records pertaining to the Veteran's service-connected atopic dermatitis from Atlanta VAMC, to include all associated outpatient clinics, for the time period from April 2016 to the present and associate them with the record.

3.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of her service-connected atopic dermatitis.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings associated with the Veteran's service-connected atopic dermatitis must be reported in detail, to specifically include whether medications taken for treatment of that disability since October 2011 constitute systemic therapy (and if so, for what duration).  

If the Veteran should refuse to report for a VA examination, the AOJ should obtain a medical opinion as to whether any medications taken for treatment of the service-connected atopic dermatitis since October 2011 constitutes systemic therapy (and if so, for what duration).  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2016).

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2016 SSOC.  If the benefit on appeal remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  Provide the Veteran with a SOC addressing the pending appeal of entitlement to additional dependency benefits for the Veteran's deceased daughter, L. P.  The Veteran is reminded that to vest the Board with jurisdiction over that issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


